Cobb, J.
The charges excepted to were abstractly correct, and not open to the criticism that they were calculated to confuse or mislead the jury ; nor were they, in view of the pleadings, altogether inappropriate. The real issue in controversy was fairly and distinctly submitted to the jury, and the verdict was fully warranted by the evidence.

Judgment affirmed.


All the Justices concurring.

Equitable petition. Before Judge Lumpkin. Eulton superior court. October 15, 1900.
Slaton & Phillips and Arnold, & Arnold, for plaintiff.
J. A. Anderson, J. T. Pendleton, J.I. May son and W. P. JSilly for defendants.